The appeal in this case is on the record, which discloses the pleadings, written charges given and refused, the oral charge of the court, and the verdict and judgment, but no bill of exceptions.
The giving of certain written charges for plaintiff and the refusal to give at the request of defendant certain other charges are here assigned as error.
Under the rule laid down by the Supreme Court we cannot on this appeal consider these charges. Bell v. Burns, 206 Ala. 465,90 So. 491; Levert v. State, 220 Ala. 425, 125 So. 664; Macertney v. Gwin, 218 Ala. 529, 119 So. 238; Alabama and Southern Digest, Appeal and Error, 544 and Criminal Law, 1090(14).
There being no questions presented by the record that may be considered, the judgment is affirmed.
Affirmed.